UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6483



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


RAYMOND BRADLEY NOTTINGHAM, JR.,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CR-83-175-N, CA-01-512)


Submitted:   October 2, 2002                 Decided:   October 16, 2002


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond Bradley Nottingham, Jr., Appellant Pro Se.    Michael A.
Cauley, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raymond Bradley Nottingham, Jr., seeks to appeal the district

court’s order denying his motion filed under 28 U.S.C. § 2255

(2000).   We have reviewed the record and conclude on the reasoning

of the district court that Nottingham has not made a substantial

showing of the denial of a constitutional right. See United States

v. Nottingham, Nos. CR-83-175-N; CA-01-512 (E.D. Va. Oct. 4, 2001).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   See 28 U.S.C. § 2253(c) (2000).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2